Case 9:16-cv-81871-KAM Document 576 Entered on FLSD Docket 01/28/2020 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:16-cv-81871-Marra/Matthewman

Lian Li, et al.,

VJ

 

 

 

 

 

Plaintiffs, FILED BY\ f L D.C
V.
JAN 28 2020
Walsh, et al. ANGELA E. NOBLE
CLEP U.S. DIST. CT.
S.D. OF FLA.—WPB.
Defendants.
/
Case No. 9:19-cv-80332-Marra/Matthewman
Lan Li, et al.,
Plaintiffs,
Vv.

PNC Bank, N.A., and
Ruben Ramirez,

Defendants.
/

ORDER TO SHOW CAUSE TO 20 CHINESE PLAINTIFFS
THIS CAUSE is before the Court on Defendant Gerry Matthews’ Motion to Compel
Responses to Discovery and to Deem Admitted the Matters Set Forth in the First Requests for
Admissions. [DE 575]. This matter was referred to the undersigned by the Honorable Kenneth A.
Marra, United States District Judge. See DE 283.
On May 9, 2019, the Court granted David J. George, Esq.’s Amended Motion to Withdraw
as Counsel of Record for 20 Plaintiffs. [DE 461]. The Court’s Order relieved David J. George,

Esq., and the law firm of George Gesten McDonald, PLLC from responsibility for the further
 

Case 9:16-cv-81871-KAM Document 576 Entered on FLSD Docket 01/28/2020 Page 2 of 3

representation of: Boaping Liu; Changyu Liu; Daqin Weng; Feng Guo; Li Zhang; Ling Li; Liyan
Feng; Min Cui; Qingyun Yu; Ruji Li; Shaoping Huang; Shaoqing Zeng; Tingting Sun; Tonghui
Luan; Xiao Sun; Xiaoping Zhang; Yawen Li; Yi Zhao; Yingjun Yang; and Zhen Yu (collectively,
the “20 Chinese Plaintiffs”).

The Court’s Order directed that further service of all filings and other papers in this lawsuit
should be made by mail to c/o Baoping (“Effie”) Liu, Room 503, Tower 2, Phase I of Excellence
City, No. 128 ZhongKang Road, Shenzhen City, Guandong Province, China 518048, Telephone
+86-755-82805800, with a courtesy copy by e-mail to c/o Effie Liu at Effie. Liu@huameiim.com.

In the motion, Defendant Gerry Matthews states that he served discovery requests on the
20 Chinese Plaintiffs on November 25, 2019 via mail and e-mail at the above-listed address. He
further states that, to date, he has received no responses to his requests despite multiple attempts
to contact the 20 Chinese Plaintiffs.

The motion seeks a Court Order (1) compelling the 20 Chinese Plaintiffs to respond to
Defendant’s Second Set of Interrogatories and Second Request for Production; (2) deeming each
request set forth in Defendant’s First Request for Admissions as admitted; and (3) awarding
Defendant reasonable attorneys’ fees and costs for bringing this motion.

Upon review of the motion and the docket in this case, it is hereby ORDERED as follows:

1. The 20 Chinese Plaintiffs shall show cause on or before February 10, 2020 as to why

Defendant’s motion should not be granted and why sanctions, including an award of
attorneys’ fees and costs, should not be imposed.
a. SHOULD THE 20 CHINESE PLAINTIFFS FAIL TO COMPLY WITH

THIS ORDER, THEY ARE ADVISED THAT, PURSUANT TO

2
Case 9:16-cv-81871-KAM Document 576 Entered on FLSD Docket 01/28/2020 Page 3 of 3

FEDERAL RULE OF CIVIL PROCEDURE 37(B)(2)(A), THE COURT
MAY: (1) DIRECT THAT “DESIGNATED FACTS BE TAKEN AS
ESTABLISHED FOR PURPOSES OF THIS ACTION; (2) PROHIBIT
THEM FROM SUPPORTING OR OPPOSING DESIGNATED CLAIMS
OR DEFENSES OR FROM INTRODUCING DESIGNATED MATTERS
INTO EVIDENCE; (3) STRIKE THEIR PLEADINGS IN WHOLE OR
IN PART; (4) STAY THESE PROCEEDINGS UNTIL THE COURT’S
ORDER IS OBEYED; (5) RENDER A DEFAULT JUDGMENT
AGAINST THEM; OR (6) FIND THEM IN CONTEMPT OF COURT.

2. The Clerk of Court is directed to mail a copy of this Order to c/o Baoping Liu, Room
503, Tower 2, Phase I of Excellence City, No. 128 ZhongKang Road, Shenzhen City,
Guandong Province, China 518048.

3. Defendant Gerry Matthews’ counsel is ordered to e-mail a copy of this Order to
Effie. Liu@huameiim.com.

pow and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,
Z —

this day of January 2020. £

WILLIAM MATYHEWMAN
United States Magistrate Judge

 
